

115 HRES 597 IH: Recognizing 500 years since the Protestant Reformation and its significance for many Americans.
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 597IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Mr. Grothman (for himself, Mr. Shimkus, Mr. Jody B. Hice of Georgia, Mr. Lamborn, Mr. Huizenga, Mr. King of Iowa, and Mr. Hunter) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing 500 years since the Protestant Reformation and its significance for many Americans.
	
 Whereas, on October 31, 2017, the United States House of Representatives recognizes the 500th anniversary of the Protestant Reformation;
 Whereas the Protestant Reformation lays its roots with Martin Luther’s posting of 95 theses on the Castle Church door in Wittenberg in October of 1517;
 Whereas Martin Luther is the father of the Protestant Reformation and was born in Eisleben, Germany, on November 10, 1483;
 Whereas Martin Luther’s father, Hans Luther, was a prominent copper smelter and hoped that Martin would become a successful lawyer;
 Whereas Martin Luther entered the University of Erfurt in 1501 and received his master’s degree in philosophy in 1505;
 Whereas, in 1505, Martin Luther was nearly struck by lightning as he walked through a thunderstorm; Whereas, after surviving the storm, Martin Luther entered the Augustinian monastery in Erfurt, Germany, on July 17, 1505, to pursue a career as an Augustinian monk;
 Whereas Martin Luther’s decision to give up his pursuit of being a lawyer and instead pursue a monastic life deeply frustrated and angered his father, Hans Luther;
 Whereas Martin Luther took his final vows as an Augustinian monk in the fall of 1506 and was ordained a priest at Erfurt Cathedral in April of 1507;
 Whereas Martin Luther presided over his first Mass on May 2, 1507, with his now-approving father, Hans Luther, in attendance;
 Whereas Martin Luther was appointed as a substitute lecturer in moral philosophy at the University of Wittenberg in 1508;
 Whereas Martin Luther obtained a bachelor’s degree in theology in 1509; Whereas Martin Luther traveled to Rome to represent the Wittenberg Augustinian monastery before a conference of Catholic churches;
 Whereas members of the congregation were told that they could pay the Church to forgive them of their sins and have their deceased ancestors released from purgatory;
 Whereas Martin Luther’s trip to Rome in 1510 sparked his desire to pursue an even deeper understanding of Christian theology and the Bible;
 Whereas Martin Luther earned a doctorate in theology in October of 1512; Whereas Martin Luther began his lectures on the Old Testament Book of Psalms in 1513;
 Whereas the Book of Psalms became a central pillar in Martin Luther’s theological beliefs; Whereas Martin Luther began his lectures on the New Testament Book of Romans in 1515 and the New Testament Book of Galatians in 1516;
 Whereas Martin Luther cited the Books of Romans and Galatians as the foundation for his beliefs that people can receive salvation by grace alone, through faith alone;
 Whereas the idea that a Christian could receive salvation by grace alone, through faith alone was in contrast with the teaching at the time;
 Whereas the more Martin Luther studied the Books of Romans and Galatians, the more he found issue with the Church of his time;
 Whereas Martin Luther nailed 95 theses to the Castle Church door in Wittenberg on October 31, 1517; Whereas the 95 theses were posted in an attempt to spark a conversation in Wittenberg;
 Whereas Martin Luther was ordered to appear in Rome; Whereas Frederick the Wise, a friend of Martin Luther, intervened and successfully suggested that Martin Luther instead appear in front of Cardinal Cajetan in Augsburg, Germany;
 Whereas Martin Luther appealed to the General Counsel in the fall of 1518 and refused to recant; Whereas Martin Luther was given 60 days to recant or risk excommunication;
 Whereas Martin Luther refused to recant; Whereas Martin Luther was excommunicated on January 3, 1521;
 Whereas Martin Luther appeared before the Diet of Worms in April of 1521 and refused to recant; Whereas the Holy Roman Emperor, Charles V, issued the Edict of Worms on May 25, 1521, which declared Martin Luther a public outlaw and made it illegal to be in possession of Luther’s books;
 Whereas Martin Luther published his German translation of the New Testament on September 21, 1522; Whereas Martin Luther wrote the Personal Prayer Book in 1522, a predecessor of the Small Catechism;
 Whereas the Diet of Speyer in 1526 grants German princes the right to establish religion in their territory;
 Whereas the second Diet of Speyer in April of 1529, resulted in the issue of Protestio, which gave rise to the label Protestant;
 Whereas Martin Luther published the Small Catechism and the Large Catechism in 1529; Whereas Hans Lufft published the first edition of Martin Luther’s complete German Bible in 1534;
 Whereas the first Lutheran church, Torgau Castle Chapel, was built in 1544; Whereas Martin Luther preached his last sermon on February 14, 1546, and died in Eisleben on February 18, 1546;
 Whereas the Protestant Reformation extended beyond Martin Luther and Lutheranism; Whereas Ulrich Zwingli began preaching on the New Testament in 1519;
 Whereas Ulrich Zwingli initiated the Reformation in Zurich in 1522; Whereas John Calvin published the first edition of Institutes of the Christian Religion in 1536;
 Whereas John Calvin initiated the Reformation and the Calvinist movement in Geneva in 1541; Whereas Thomas Münzer began preaching against infant baptism in 1521;
 Whereas the Anabaptist movement formally began in 1525, when George Blaurock was rebaptized by Conrad Grebel;
 Whereas William Tyndale visited Martin Luther in Wittenberg in 1525; Whereas, influenced by Martin Luther’s translation, William Tyndale printed an English translation of the New Testament in Worms in 1525;
 Whereas, by 1526, the first copies of the English-translated New Testament had been smuggled into England;
 Whereas William Tyndale was convicted of heresy and executed in Vilvoorde in 1536; Whereas it is reported that William Tyndale’s last words were, Lord, open the King of England’s eyes;
 Whereas over 18,000 copies of the English translation of the New Testament were eventually smuggled into England;
 Whereas King Henry VIII initiated the Reformation in England in his quest for a divorce from Catherine of Aragon;
 Whereas King Henry VIII was excommunicated in 1533 (officially promulgated in 1538); Whereas King Henry VIII declared himself the head of the Church of England in 1534;
 Whereas Henry VIII allowed the English Bible in England in 1536 and required every parish to have a copy;
 Whereas John Knox brought Calvinism to Scotland in 1559; Whereas, after only a few decades of the Reformation, the law began to give legitimacy to Lutherans across Europe;
 Whereas the Holy Roman Emperor, Charles V, granted limited rights to Protestants in 1552; Whereas, in 1555, the Peace of Augsburg gave Lutherans equal rights in the Holy Roman Empire;
 Whereas the Colloquy of Worms in 1557, which attempted to unite Lutherans and Catholics, failed; Whereas, in response to the Protestant Reformation, the Catholic Church began to reform itself internally through the Counter-Reformation;
 Whereas, at the Council of Trent (1545–1563), the Catholic Church banned the practice of selling indulgences;
 Whereas animosity between the Catholic Church and the Protestants previously existed following the start of the Reformation but relations have improved drastically over the last half century;
 Whereas the Catholic Church and the Protestants began to mend their relationship after the Second Vatican Council in the 1960s, with the initiation of a dialogue promoting Christian unity;
 Whereas Pope John XXIII established the Secretariat for the Promotion of Christian Unity in 1961; Whereas Pope John XXIII met often with Protestant, Anglican, and Orthodox religious leaders and invited them to send observers to the Second Vatican Council;
 Whereas the Second Vatican Council’s Decree on Ecumenism claims that division openly contradicts the will of Christ, scandalizes the world and damages the holy cause of preaching the Gospel to every creature;
 Whereas, in 1999, the Catholic Church and the Lutheran World Federation signed a Joint Declaration on the Doctrine of Justification partially resolving a major conflict at the root of the Protestant Reformation;
 Whereas Pope John Paul II promoted Christian unity with Lutherans by becoming the first pope to ever visit a Lutheran church and to visit countries with Lutheran majorities;
 Whereas Pope Francis praised Martin Luther as a great reformer; Whereas Pope Francis continues to promote Christian unity and in recognizing the anniversary of the Protestant Reformation, has said, As Catholics and Lutherans, we have undertaken a common journey of reconciliation. Now, in the context of the commemoration of the Reformation of 1517, we have a new opportunity to accept a common path;
 Whereas the Catholic Church and the Lutheran Church are more united now than they have been in the past 500 years;
 Whereas the effects of the Protestant Reformation on Western history, culture, and society were profound;
 Whereas the Protestant Reformation led to major shifts in education and literacy in 16th century Europe;
 Whereas Martin Luther emphasized the significance of individuals reading the Bible, which was made possible by the invention of the printing press;
 Whereas Martin Luther believed that education should be available to all, not just to the elite class that could afford it or those who got an opportunity for education by entering a religious order;
 Whereas increased literacy rates led to various interpretations of Biblical scripture by common people, including women, which allowed for greater theological debate, thought, and practice;
 Whereas the Protestant Reformation influenced English Christians to move to North America in the 17th century;
 Whereas the English Government and the Anglican Church sent settlers to North America in 1607, where they landed at Jamestown and began having regular Church services at Jamestown Fort;
 Whereas, beginning in 1624, the Anglican Church became the established church of Virginia, with taxpayer dollars going toward the Church clergy;
 Whereas, in 1620, Puritans landed at Plymouth Rock in Plymouth, Massachusetts, in pursuit of religious freedom from the Anglican Church;
 Whereas, in 1630, John Winthrop preached a sermon aboard the ship Arbella titled, A Model of Christian Charity, where he proclaimed that the New World shall be as a city upon a hill and that the eyes of all people are upon us,; Whereas United States Presidents, including John F. Kennedy, Ronald Reagan, George W. Bush, and Barack Obama, have all invoked John Winthrop’s words in historic addresses to the Nation;
 Whereas early American theologians sparked the First Great Awakening, which was a religious movement inspired by the teachings of Protestants Jonathan Edwards, Gilbert Tennent, Samuel Davies, and others to inject religious liberty and Christian virtue in the American colonies;
 Whereas, in the American colonies, Protestant churches played an integral role in opposing the edicts of the English Government and the Anglican Church;
 Whereas the Anglican Church in Virginia was very restrictive as to what people were allowed to read, who was allowed to preach, and how they were allowed to preach;
 Whereas Thomas Jefferson advocated on behalf of Baptists in Virginia to sever Virginia’s ties to the Anglican Church and ensure religious liberties for Virginian Christians of all denominations and beliefs;
 Whereas the Virginia Statute of Religious Freedom was one of the most important accomplishments of Thomas Jefferson’s life, as it formally established religious freedom in the State of Virginia;
 Whereas Thomas Jefferson’s work in ensuring religious freedom in Virginia paved the way for the First Amendment in the United States Constitution’s Bill of Rights, which says that, Congress shall make no law respecting an establishment of religion or prohibiting the free exercise thereof;
 Whereas the First Amendment protects the rights of all Americans to worship freely, regardless of their religious beliefs;
 Whereas over 40 percent of Americans identify as Protestants, with thousands of Protestant denominations, active in every State and territory of the United States;
 Whereas almost all United States Presidents have identified as Protestants, with nearly half identifying as Episcopalian or Presbyterian; and
 Whereas the Protestant Reformation is one of the most successful religious movements in history, and was influential in the founding of the United States of America: Now, therefore, be it
	
 That the House of Representatives recognizes 500 years since the Protestant Reformation and its significance for many Americans.
		